Exhibit 10.2


LEUCADIA NATIONAL CORPORATION
520 Madison Avenue
New York, New York 10022



 
March 18, 2014               


Harbinger Group Inc. (the “Company”)
450 Park Avenue, 30th Floor
New York, New York 10022


Ladies and Gentlemen:


This letter agreement is being entered into prior to or concurrently with that
certain Preferred Securities Purchase Agreement (in the form provided to the
Company on the date hereof, the “PSPA”) by and among Harbinger Capital Partners
Master Fund I, Ltd. (“Master Fund”), Global Opportunities Breakaway Ltd.
(“Global”), Harbinger Capital Partners Special Situations Fund, L.P. (“Special
Situations Fund” and, collectively with Master Fund and Global, the “Funds”) and
Leucadia National Corporation (“Leucadia”), pursuant to which Leucadia is to
beneficially acquire certain preferred securities (the “Preferred Shares”) that
are exchangeable into shares of common stock (“Common Stock”), $0.01 par value
per share, of the Company pursuant to that certain Exchange Agreement referred
to in the PSPA and to be entered into by and among the Funds and Leucadia (in
the form provided to the Company on the date hereof, the “Exchange
Agreement”).  In connection with such acquisition, Leucadia and the Company
agree as follows:


1.  
(a)  From the date of the Closing (as defined in the PSPA) until the Board
Appointment Event (as defined below), Leucadia shall have the right to appoint
two representatives reasonably acceptable to the Company (each, a “Board
Observer”) to be present (whether in person or by telephone) at all meetings of
the Board of Directors of the Company (the “Board”) and the compensation and
audit committees thereof; provided that such Board Observers shall not be
entitled to vote at such meetings, be counted for the purposes of establishing
quorum, or otherwise be required to approve or consent to any action proposed to
be taken by the Board or any committee thereof.  Once appointed, the Company
shall send to each such Board Observer all of the notices, information and other
materials (including meeting notices and agendas) that are distributed to the
members of the Board and the compensation and audit committees thereof, all at
the same time and in the same manner as such notices, agenda, information and
other materials are provided to the members of the Board.  If any Board Observer
resigns or becomes ineligible to serve as a Board Observer, Leucadia shall have
the right to designate a replacement for such Board Observer, provided, that
such replacement is reasonably acceptable to the Company.  The Company agrees to
take all actions necessary to ensure the foregoing.  Leucadia shall cause each
Board Observer to keep all notices, agenda information and other
materials  provided pursuant to this Paragraph 1(a) confidential (such
confidentiality obligations to be on customary terms and conditions and no more
restrictive than the confidentiality obligations imposed on the Company’s
directors).   Notwithstanding the foregoing, any Board Observer may be
prohibited from

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
attending a meeting of the Board or any committees thereof or receiving notices,
agenda, information or materials to preserve any attorney-client privilege or to
prevent any breach of contract with any third party regarding non-disclosure,
provided that the Company is advised by legal counsel that taking such action is
necessary to preserve any such privilege or prevent any such breach.
 
(b)  Promptly following the later of (i) the Closing or (ii) the receipt of the
Regulatory Approvals and the delivery of written confirmation by Leucadia to the
Company that each of the events described in the foregoing clauses (i) and (ii)
has occurred (the later to occur of the events described in the foregoing
clauses (i) and (ii) being referred to as the “Board Appointment Event”), the
Company shall increase the size of the Board to ten (10) directorships, and two
(2) of such directorship positions shall be filled by a majority of the
Disinterested Directors with designees to be selected by Leucadia who
(x)  qualify as “independent directors” under applicable regulations and listing
standards (other than to the extent such independence qualification would not be
met solely as a result of Leucadia’s ownership of Company capital stock) and (y)
are otherwise reasonably acceptable to the Company (it being understood that
such determination of reasonable acceptability to the Company shall include, but
not be limited to, completion satisfactory to the Company of the then standard
review and approval process of the Board’s nominating and governance committee)
(the requirements described in the foregoing clauses (x) and (y) and compliance
with applicable law, regulations and listing standards being collectively
referred to as the “Company Requirements”), who initially shall be, subject to
satisfaction of the Company Requirements, Joseph S. Steinberg and Andrew
Whittaker.  One of such designees shall be appointed to the class of directors
designated as Class I, and the other such designee shall be appointed to the
class of directors designated as Class III; provided, that such designee
appointed as a Class III director may elect, by providing written notice to the
Board at least 30 days prior to the date on which the Company mails its proxy
statement for the Company’s 2015 annual stockholder meeting, to be nominated for
election as a Class II director at the Company’s 2015 annual stockholder meeting
and the Company shall comply with such election.  In each subsequent election of
directors of the Company, the Company shall use its best efforts, subject to
satisfaction of the Company Requirements, to nominate a slate such that, when
taken together with the directors not then up for re-election, the Board will
include the directors designated by Leucadia pursuant to this Paragraph 1(b), as
applicable.  If, at any time, any such designee shall fail to satisfy the
Company Requirements, Leucadia shall cause such designee to promptly resign from
the Board and each Board committee on which such designee serves, and in any
event within five (5) business days following a request therefor by the
Company.  If any of the Leucadia director designees resigns or becomes
ineligible to serve on the Board (including by failing to meet the Company
Requirements), Leucadia shall have the right to designate a replacement for such
director designee, provided, that such replacement is eligible to serve on the
Board and satisfies the Company Requirements.  Upon Leucadia’s request, one of
its director designees shall be appointed to serve on each of the compensation
committee and the audit committee of the Board, provided, that such designee is
qualified to serve on such committee in accordance with the Company
Requirements.  From the date hereof until the Company’s 2015 annual stockholder
meeting, except as provided in the provisos to this sentence, the
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
Company shall not increase the size of the Board beyond ten (10) directorships,
and from and after the Company’s 2015 annual stockholder meeting, except as
provided in the provisos to this sentence, the Company shall take all action
necessary to cause the size of the Board to be reduced to nine (9)
directorships, unless in each case, approved by both a majority of the members
of the Board and Leucadia’s director designees; provided, that notwithstanding
the foregoing the Company may increase the size of the Board and shall provide
Leucadia with proportional representation on the Board equal to or greater than
the proportional representation on the Board Leucadia was entitled to in
accordance with the provisions of this Paragraph 1(b) immediately prior to such
increase; provided further that the Company shall only be required to provide
such proportional representation to Leucadia to the extent that following such
increase the Company would be in compliance with applicable law, regulation and
New York Stock Exchange or other applicable listing rules.  In addition to the
resignation of any Leucadia director to the extent necessary to enable the
Company to comply with applicable law, regulation and New York Stock Exchange or
other applicable listing rules (which resignation Leucadia shall cause to occur
promptly, and in any event within five (5) business days following a request
therefor by the Company), if, at any time after the occurrence of the Board
Appointment Event, Leucadia (including its subsidiaries, Associates and
Affiliates) sells or otherwise disposes of shares of Common Stock and, as a
result, Leucadia (including its subsidiaries, Associates and Affiliates) shall
beneficially own less than 15% (but shall beneficially own at least 10%) of the
aggregate number of the outstanding shares of Common Stock plus the shares of
Common Stock issuable upon conversion of the Company’s Series A Participating
Convertible Preferred Stock and the Series A-2 Participating Convertible
Preferred Stock or any other voting security issued by the Company
(collectively, the “Voting Stock”), Leucadia shall cease to have the right to
designate two (2) directors (or any greater number of directors to the extent
applicable) to serve on the Board and shall instead have the right to designate
the greater of (I) half the director designees (rounded down to the nearest
whole-number) it had the right to designate immediately prior to such event and
(II) one (1) director to serve on the Board, and if two (2) of Leucadia’s
designees (or any greater number of designees to the extent applicable) are then
serving on the Board Leucadia shall cause such designee(s) to promptly resign
from the Board and each Board committee on which such designee(s) serves, and in
any event within five (5) business days following a request therefor by the
Company unless the majority of Disinterested Directors determines
otherwise.  If, at any time after the occurrence of the Board Appointment Event,
Leucadia (including its subsidiaries, Associates and Affiliates) shall
beneficially own less than 10% of the aggregate number of the outstanding shares
of Voting Stock Leucadia shall promptly, and in any event within five (5)
business days following a request therefor by the Company, cause any individual
designated by it then serving on the Board to resign from the Board and each
Board committee on which such designee serves (unless the majority of
Disinterested Directors determines otherwise) and Leucadia shall no longer be
entitled to representation on the Board, nor, for the avoidance of doubt, shall
this letter agreement impose any limitation on the size of the Board.  The term
“Regulatory Approvals” means all approvals necessary from the applicable
insurance regulators for Leucadia to own the Common Stock into which the
Preferred Shares are exchangeable pursuant to the Exchange Agreement.  The terms
“Affiliate” and “Associate” shall have the meanings set forth in Rule 12b-2 of
the General Rules and
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Regulations under the Exchange Act.  The “Exchange Act” means the Securities
Exchange Act of 1934, as amended, or any successor statute.  The term
“Disinterested Director” means the members of the Board who are not Associates
or Affiliates of Leucadia and who have not been nominated to serve on the Board
by Leucadia or any of its Affiliates or Associates.
 
 
2.  
Leucadia agrees that, for a period of two (2) years from the date hereof,
without the prior approval of a majority of the Disinterested Directors, none
of Leucadia nor its subsidiaries, Associates, Affiliates or any persons with
whom Leucadia has formed a “group” (within the meaning of Section 13(d)(3) of
the Exchange Act) (together, the “Restricted Persons”) will (a) except by virtue
of the consummation of the transactions contemplated by the PSPA, the Exchange
Agreement or the provisions hereof, acquire any equity securities of the
Company, including, but not limited to, any securities exercisable or
exchangeable for, or convertible into, equity securities of the Company (or
rights in respect thereof) or the right or rights to vote any such securities
if, as a result thereof, the Restricted Persons would have beneficial ownership
(within the meaning of Section 13(d) of the Exchange Act) in excess of 27.5% of
the voting power of the Voting Stock, (b) enter into or agree, offer or seek or
propose to enter into, directly or indirectly, any tender or exchange offer,
merger, acquisition transaction or other business combination involving the
Company or any of its subsidiaries or any of their respective  assets or
properties, or any recapitalization, restructuring, liquidation, dissolution or
other extraordinary transaction with respect to the Company or any of its
subsidiaries, (c) make, or in any way participate in, directly or indirectly,
any “solicitation” of “proxies,”  “consents” or “authorizations” (as such terms
are used in the proxy rules of the Securities and Exchange Commission
promulgated under the Exchange Act) to vote, or seek to advise or influence any
person with respect to the voting of, any voting securities of the Company or
any of its subsidiaries or call a special stockholders’ meeting for any such
purpose, (d) otherwise act, alone or in concert with others, to seek control,
control or change the Board, governing instruments, stockholders, policies or
affairs of the Company or any of its subsidiaries, (e) directly or indirectly
enter into any negotiations, arrangements or understandings with any other
person (including any individual, firm, corporation, partnership or other entity
or any “person” as such term is used in Section 13(d) or Section 14(d)(2) of the
Exchange Act) (“person”) with respect to any of the foregoing activities or
propose any of such activities, (f) take any action which might force the
Company or any of its subsidiaries to make a public announcement regarding any
of the types of matters set forth in in any of clauses (a), (b) or (c) above;
provided that, for purposes of this Agreement, Jefferies Group LLC and its
subsidiaries (“Jefferies”) shall not be considered to be an Affiliate of
Leucadia or a “Restricted Person” with respect to its performance of
broker-dealer, investment banking, advisory, asset management or commodities
services or activities so long as Jefferies (i) is acting in the ordinary course
of its business, (ii) is not acting for or on behalf of Leucadia, its
subsidiaries, Affiliates or Associates in connection with the Company or any of
its

 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
subsidiaries and (iii) is not otherwise acting for the purpose of circumventing
the restrictions contained herein.
 
3.  
The restrictions set forth in Paragraph 2 above are expressly agreed to preclude
Restricted Persons from engaging in any hedging or other transaction which is or
would result in the acquisition of “beneficial ownership” (as defined in Rule
13d-3 of the Exchange Act) of equity securities in contravention of the
provisions of this letter agreement. Such prohibited hedging or other
transactions would include, without limitation, any purchase, sale or grant of
any right (including, without limitation, any put or call option) with respect
to any equity security of the Company or with respect to any security that
includes, relates to, or derives any significant part of its value from any such
equity security.

 
 
4.  
Leucadia agrees that, for a period of two (2) years from the date hereof,
without the prior approval of a majority of the Disinterested Directors, the
Restricted Persons will not sell, transfer, pledge or otherwise dispose of, in a
single transaction or series of transactions, Voting Stock (or rights in respect
thereof) to any other person or “group” if any Restricted Person knows, or has
good reason to know, that the person or “group” holds or, after giving effect to
any such sale or disposition, would hold (for such purpose, in each case,
including the right to acquire), in excess of 4.9% of the Voting Stock, unless:
(a) such sale is part of a tender offer or exchange offer made to all
stockholders of the Company by a person other than a Restricted Person and that
has been recommended by a majority of the Disinterested Directors; or (b) such
disposition is pursuant to a dividend or distribution made by a Restricted
Person on a pro rata basis to its shareholders; provided, that, the restriction
in this Paragraph 4 shall not apply to any sale that is implemented if
Regulatory Approval has been denied or withdrawn.  Any certificates evidencing
shares of Voting Stock subject to the restrictions set forth in this Paragraph 4
shall bear a conspicuous legend noting such restrictions.

 
 
5.  
Leucadia agrees that, for a period of two (2) years from the date hereof, at any
meeting of the stockholders of the Company, however called, in any action by
consent in lieu of a meeting of stockholders or in any other circumstance in
which the vote, consent or approval of the stockholders of the Company, in their
capacity as stockholders, is sought, with respect to the election of directors
of the Company, that Leucadia shall, or shall cause each other Restricted Person
as applicable to, vote or cause to be voted, or give its consent or cause its
consent to be given with respect to, all shares of Voting Stock held by the
Restricted Persons, or over which any of the Restricted Persons exercises voting
control, in favor of those nominees approved by a majority of the Disinterested
Directors.  Leucadia agrees that none of the Restricted Persons will grant any
proxy, power-of-attorney or other authorization in or with respect to any shares
of Voting Stock that are held by them, or over which any of them exercises
voting control, or take any other action, as a stockholder of the Company, that
would in any way restrict, limit or interfere with the performance of the
obligations hereunder.

 


 
6.  
The Company shall furnish Leucadia with such financial information concerning
the Company that Leucadia reasonably requests to enable it to timely comply with
its

 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 

reporting obligations under applicable securities laws; provided, however,
Leucadia will not be entitled to any non-public information unless it executes a
customary confidentiality agreement. In addition, if the Company incurs any
out-of-pocket expenses that it would not otherwise incur but for its obligations
under this Paragraph 6, Leucadia shall reimburse the Company for all such
reasonable out-of-pocket expenses.
 
 
7.  
Leucadia agrees that all shares of Voting Stock that it or any other Restricted
Person beneficially owns as of the date of this letter agreement, and any shares
of Voting Stock that it or any other Restricted Person purchases or with respect
to which it or any other Restricted Person otherwise acquires beneficial
ownership or voting rights, directly or indirectly, after the date of this
letter agreement, including, without limitation, shares issued upon the
conversion, exercise or exchange, as the case may be, of securities held or
purchased by Leucadia or any other Restricted Person that are convertible into,
or exercisable or exchangeable for, shares of Voting Stock, shall be subject to
the terms and conditions of this letter agreement.

 


 
8.  
The Company shall use commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, and to assist and cooperate
with Leucadia in doing, all things reasonably necessary, proper or advisable
under applicable Law (as defined in the PSPA) to consummate and make effective,
in the most expeditious manner practicable, the transactions contemplated by the
Exchange Agreement, including doing all things reasonably necessary to effect a
Securities Exchange and a Cash Exchange (each as defined in the Exchange
Agreement) (including, consummating any related  Securities Disposition (as
defined in the Exchange Agreement)), in each case, as reasonably requested by
Leucadia, and using commercially reasonable efforts to the extent within the
Company’s control or ability to influence to, in each case, as reasonably
requested by Leucadia:  (i) obtain all necessary actions or non-actions,
waivers, consents, approvals, orders and authorizations from Governmental
Entities (as defined in the PSPA), and make all necessary registrations,
declarations and filings with Governmental Entities, in order to consummate an
Exchange (as defined in the Exchange Agreement) (including in respect of filings
required to be made by Leucadia with insurance regulators in order to effectuate
a Securities Exchange (as defined in the PSPA) under applicable Law) and (ii)
execute or deliver any additional instruments reasonably necessary to consummate
the transactions contemplated by, and to fully carry out the purposes of, the
Exchange Agreement.   Further, and without duplication of any other action
required to be taken hereunder, the Company and its subsidiaries shall use
commercially reasonable efforts to support, and not oppose, any application,
form or other filing made by Leucadia with insurance regulators in connection
with the consummation of the transactions contemplated by the PSPA or the
Exchange Agreement.  The Company agrees to cooperate with Leucadia and its
officers, employees, attorneys, accountants and other agents, and, generally, do
such other reasonable acts and things in good faith as may be reasonably
necessary to effectuate the transactions contemplated by the PSPA or the
Exchange Agreement subject to compliance with applicable Law, including taking
reasonable action to facilitate the filing of any document or the taking of
reasonable action to assist Leucadia in complying with the terms
thereof.  Subject to the provisions of the Registration Rights Agreement (as
defined in the PSPA), Leucadia shall (a)

 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
 
promptly upon the Company’s request reimburse the Company for any out of pocket
costs, fees or expenses incurred by the Company in fulfilling its obligations
under this Paragraph 8, and (b) indemnify and hold harmless the Company from any
and all liabilities suffered by the Company as a result of any information
provided by Leucadia to the Company or actions taken by Leucadia in connection
with the Company’s obligations with respect to the insurance regulatory process
as stated in this Paragraph 8.
 
 
9.  
The Company and Leucadia shall consult with each other with respect to the
obtaining of all approvals from insurance regulators necessary to consummate the
Securities Exchange and each party will keep the other reasonably apprised of
the status of matters relating to such approvals.  The Company and Leucadia
shall have the right to review in advance, and to the extent practicable, and
subject to any restrictions under applicable Law, each will consult the other
on, any filings with insurance regulators in connection with such approvals;
provided, however, that neither the Company nor Leucadia shall have the right to
review, or to be so consulted regarding, any such draft filings to the extent
relating to any legally privileged, commercially sensitive, trade secret or
personal information (collectively “Confidential Information”).  The Company and
Leucadia shall promptly furnish to each other copies of all such filings and
written materials after their filing or submission, in each case subject to
applicable Laws; provided, however, that neither the Company nor Leucadia shall
be required to provide to the other party the portions of any such filings that
contain Confidential Information of the Company or Leucadia, as applicable.  The
Company and Leucadia shall as promptly as practicable advise each other upon
receiving any written or electronic, or any material telephonic, communication
from any insurance regulator in connection with any such filing, including
promptly furnishing each other copies of such filing, including promptly
furnishing each other copies of any such written or electronic communications;
provided, however, that neither the Company nor Leucadia shall be required to
furnish any Confidential Information to the other party that is contained in
such communications.  The Company and Leucadia shall use commercially reasonable
efforts to provide the other party with the opportunity to attend and
participate in any live or telephonic meeting with any insurance regulator in
respect of any such filings (other than routine, administrative matters and
other than a telephone call initiated by such insurance regulator and not
scheduled in advance); provided, however, that neither the Company nor Leucadia
shall be required to use such efforts to provide the other with the opportunity
to attend the portions of any such meetings in which any Confidential
Information of the Company or Leucadia, as applicable, shall be discussed.

 


 
10.  
The Company has elected in its certificate of incorporation not to be governed
by Section 203 of the General Corporation Law of the State of Delaware and,
except for any approvals as may be required by any insurance regulatory
authorities in order to consummate the transactions contemplated by the PSPA and
the Exchange Agreement, no other state takeover statute or similar regulation
applies to or purports to apply to the PSPA, the Ancillary Agreements (as
defined in the PSPA), the Registration Rights Agreement or the transactions
contemplated thereby (including each Exchange under the Exchange
Agreement).  The Board or a duly authorized committee thereof that is authorized
to take such action under the Company’s organizational documents, by virtue

 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 

of its prior approval hereof, has approved the PSPA, the Ancillary Agreements
(as defined in the PSPA) and the transactions provided for therein so as to
render inapplicable to Leucadia and its Affiliates the restrictions on “business
combinations” set forth in Article IX of the Company’s certificate of
incorporation and any similar “interested stockholder” provision or Law (as
defined in the PSPA).
 
11.  
The parties hereto acknowledge and agree that money damages would not be a
sufficient remedy for any breach or threatened breach of any provision of this
letter agreement, and that in addition to all other remedies which Leucadia or
the Company may have, each of the parties hereto will be entitled to specific
performance and injunctive or other equitable relief as a remedy for any such
breach, without the necessity of posting any bond.  In no event shall any party
be responsible or liable for any damages or other amounts hereunder that are
consequential, in the nature of lost profits, diminution in value, special or
punitive or otherwise not actual damages.

 
 
12.  
Paragraphs 1-10 of this letter agreement shall be of no force and effect if the
PSPA is terminated in accordance with its terms with no Closing (as defined in
the PSPA) having occurred.

 
 
13.  
It is understood and agreed that no failure or delay by a party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

 
 
14.  
The invalidity or unenforceability of any provision of this letter agreement
shall not affect the validity or enforceability of any other provisions of this
letter agreement, which shall remain in full force and effect.

 
 
15.  
This letter agreement may not be amended, modified or waived, in whole or in
part, except by a separate writing signed by the Company and Leucadia expressly
so amending, modifying or waiving such agreement or any part thereof.

 
 
16.  
Neither this letter agreement nor any of the rights, interests or obligations
under this letter agreement may be assigned or delegated, in whole or in part,
by either party hereto without the prior written consent of the other party, and
any such assignment without such prior written consent shall be null and void.

 
 
17.  
This letter agreement may be executed in two or more counterparts (including by
means of facsimile), each of which shall be deemed to be an original but all of
which together shall constitute one and the same instrument. Receipt of an
executed signature page to this letter agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of this executed letter agreement shall be deemed to be originals
thereof.

 
 
18.  
This letter agreement shall not prohibit or limit, among other things, any
action taken by any of Leucadia’s director designees in his or her capacity as,
or in the performance of

 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
his or her duties as, a member of the Board (including, without limitation,
discussing any proposal concerning the Company with other Board members and
officers and other representatives of the Company and its and the Board’s
respective advisors).
 
 
19.  
Each party agrees and consents to personal jurisdiction and service of process
and exclusive venue in the Court of Chancery of the State of Delaware, New
Castle County, or, if that court does not have jurisdiction, a federal court
sitting in Wilmington, Delaware, for the purposes of any action, suit or
proceeding arising out of or relating to this letter agreement. This letter
agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Delaware without giving effect to any choice or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of laws of any jurisdictions
other than those of the State of Delaware.

 
[Signature Page to Follow]

 
9

--------------------------------------------------------------------------------

 

 
 



  Very truly yours,      
LEUCADIA NATIONAL CORPORATION
         
By:
    /s/  Michael J. Sharp  
Name:
Michael J. Sharp  
Title:
Executive Vice President & General Counsel


 

Confirmed and agreed to as of the date first written above:    
HARBINGER GROUP INC.
         
By:
    /s/  Ehsan Zargar  
Name:
Ehsan Zargar   
Title:
Senior Vice President, Deputy General Counsel & Corporate Secretary  



 
 
 
 
 
 
 
 
 


 
 
 
[Signature Page to Shareholder Side Letter]

